Order, entered on August 13, 1963, unanimously reversed on the law, without costs, and the proceeding dismissed. The provisions for limiting voting for councilmen at large contained in section 22 of the New York City Charter, enacted as a local law of the city, are fully in accord with rather than in contravention to constitutional provisions. The city was expressly empowered by section 12 of article IX of the State Constitution “ to adopt and amend local laws not inconsistent with this constitution and laws of the state, and whether or not such local laws relate to its property, affairs or government, in respect to the following subjects; * ® mode of selection * * * of all its officers and employees except of members of the governing elective body of the county in which such city is wholly contained, the membership and constitution of its local legislative body”. This express vesting in the city of the broad home rule power to enact laws relating to the method and mode of election or selection of its public officers, particularly also as to the membership and constitution of its local legislative body, is controlling here. (See Bareham v. City of Rochester, 246 N. Y. 140, 146.) On the other hand, the provisions of section 1 of article II of the State Constitution, guaranteeing the right of citizens to vote “for all officers that now are or hereafter may be elective by the people ” have been held as intended to “ prescribe the general qualifications that voters throughout the state were required to possess to authorize them to vote for public officers or upon public questions relating to general governmental affairs.” (Spitzer v. Village of Fulton, 172 N. Y. 285, 289; Johnson v. City of New York, 274 N. Y. 411, 419.) These provisions of section 1 of article II should not be applied to limit the aforesaid expressly conferred constitutional right of the city to provide for a system of voting looking toward proper minority representation in local affairs, We believe that Johnson v. City of New York (supra) so holds. And section 9 of article IX is compatible with the provision here for the particular system of voting since the election of the councilmen at large is “by the people”, albeit in a manner to insure the minority representation, Concur —- Botein, P. J., Breitel, Rabin, Stevens and Eager, JJ.